United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1125
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Adam James Rollins,                     *      [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: August 6, 2010
                                Filed: August 6, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       In this direct criminal appeal, Adam Rollins challenges the 10-year statutory
minimum prison term the district court1 imposed upon his guilty plea to knowingly
and intentionally conspiring to manufacture 5 grams or more of actual
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), having
previously been convicted of a felony drug offense. Counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing the sentence is unreasonable and
violates the Eighth Amendment.

      1
       The HONORABLE LINDA R. READE, Chief Judge, United States District
Court for the Northern District of Iowa.
        We note that the district court did not have authority to sentence Rollins below
the statutory minimum of ten years in prison because the government had not moved
for a departure based on substantial assistance and Rollins was not eligible for
safety-valve relief due to his criminal history. See 21 U.S.C. § 841(b)(1)(B)
(mandatory minimum term of imprisonment of 10 years for listed offenses if person
has prior conviction for felony drug offense); 18 U.S.C. § 3553(e) (upon
government’s motion, court can impose sentence below statutory minimum sentence
to reflect defendant’s substantial assistance), (f) (court shall impose sentence pursuant
to Guidelines, without regard to statutory minimum sentence, if court finds, inter alia,
that defendant does not have more than one criminal history point); United States v.
Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (only authority to depart from statutory
minimum is found in § 3553(e) and (f)); see also United States v. Gregg, 451 F.3d
930, 937 (8th Cir. 2006) (United States v. Booker, 543 U.S. 220 (2005), does not
relate to statutorily-imposed sentences). We also reject Rollins’s Eighth Amendment
argument. See United States v. Garcia, 521 F.3d 898, 901 (8th Cir. 2008) (“We have
repeatedly held mandatory minimum penalties for drug offenses do not violate the
Eighth Amendment’s prohibition of cruel and unusual punishments.”).

     Upon our independent review under Penson v. Ohio, 488 U.S. 75, 80 (1988),
we have found no nonfrivolous issue. Thus, we affirm.
                     ______________________________




                                          -2-